           Case 1:18-cv-00599-AWI-SAB Document 23 Filed 08/10/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                   EASTERN DISTRICT OF CALIFORNIA

10
11   NICHOLAS ESTRADA,                                 )   Case No.: 1:18-cv-00599-AWI-SAB (PC)
                                                       )
12                   Plaintiff,                        )
                                                       )   ORDER ADOPTING FINDINGS AND
13            v.                                       )   RECOMMENDATIONS, AND DENYING
                                                           DEFENDANTS’ MOTION TO DISMISS
14                                                     )
     CALIFORNIA CORRECTIONAL
                                                       )   [ECF No. 22]
     INSTITUTION, et al.,
15                                                     )
                                                       )
16                   Defendants.                       )
                                                       )
17                                                     )
18            Plaintiff Nicholas Estrada is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21            On May 28, 2020, the magistrate judge issued Findings and Recommendations recommending
22   that Defendants’ motion to dismiss the action be denied. (ECF No. 22.) The findings and
23   recommendations were served on the parties and contained notice that objections were due within
24   twenty-one days. No objections have been filed and the time in which to do so has now passed.
25            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this Court
26   has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds
27   the findings and recommendations to be supported by the record and proper analysis.
28   ///
                                                           1
       Case 1:18-cv-00599-AWI-SAB Document 23 Filed 08/10/20 Page 2 of 2



1          Accordingly,

2          1.    The Findings and Recommendations issued on May 28, 2020 (ECF No. 22.) are

3                adopted;

4          2.    Defendants’ motion to dismiss the action filed on September 6, 2019 (ECF No. 16) is

5                DENIED; and

6          3.    Defendants shall file an answer to the complaint within fourteen days from the date of

7                service of this order. Fed. R. Civ. P. 12(a)(4)(B).

8
9    IT IS SO ORDERED.

10   Dated: August 10, 2020
                                              SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
